              Case
              Case2:20-mj-00664-BNW
                   2:20-mj-00664-BNW Document
                                     Document10
                                              9 Filed
                                                Filed08/17/20
                                                      08/21/20 Page
                                                               Page11of
                                                                      of22



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   RONALD L. CHENG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     Ronald.Cheng@.usdoj.gov
 6
     Attorneys for the United States
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00664-BNW

10                   Plaintiff,                       Motion for Government Attorney
                                                      Appearance Under Local Rule IA 11-3
11          v.

12   KAREN CHAPON,
         aka “Karen Hannafious,”
13
                     Defendant.
14

15

16          The United States of America, by and through Assistant U.S. Attorney Ronald L.

17   Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that

18   Blake Goebel, Trial Attorney with the United States Department of Justice, Criminal

19   Division, be permitted to appear before this Court in the above-captioned case.

20          Mr. Goebel is a member in good standing of the bar of State of Illinois, he is

21   employed by the United States as an attorney, and, in the course and scope of his

22   ///

23   ///

24   ///
             Case
             Case2:20-mj-00664-BNW
                  2:20-mj-00664-BNW Document
                                    Document10
                                             9 Filed
                                               Filed08/17/20
                                                     08/21/20 Page
                                                              Page22of
                                                                     of22



1    employment, he has occasion to appear before the Court on behalf of the United States in

2    connection with the above-captioned matter.

3          Dated: August 17, 2020

4

5                                                      Respectfully submitted,

6
                                                       /s/ Ronald Cheng
7                                                      RONALD L. CHENG
                                                       Assistant United States Attorney
8                                                      Chief, Criminal Division

9

10

11         IT IS SO ORDERED:           _____________________________________________
                                           HONORABLE BRENDA N. WEKSLER
12                                        UNITED STATES MAGISTRATE JUDGE

13
                   8/21/2020
14         Dated: _________________

15

16

17

18

19

20

21

22

23

24


                                                   2
